 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7    J.H., A MINOR, BY AND THROUGH HIS                        Case No. 2:18-cv-02151-JAD-GWF
      NATURAL PARENT AND GUARDIAN AD
 8    LITEM, ANDREA ESQUIVEL,
 9                                           Plaintiff,                     ORDER
             v.
10
      PATRICK SIROKY, et al.,
11

12                                        Defendants.
13
            This matter is before the Court on that parties’ Stipulated Protective Order (ECF No. 19),
14
     filed on January 17, 2019. The proposed protective order is unclear whether the party, who
15
     asserts that particular information should be treated as confidential under the protective order,
16
     has the burden of proof to establish that the information or document is entitled to such
17
     protection. The parties are directed to submit a revised protective order with that clarification.
18
     Accordingly,
19
            IT IS HEREBY ORDERED that the Stipulated Protective Order (ECF No. 19) is
20
     denied, without prejudice.
21
            Dated this 18th day of January, 2019.
22

23

24                                                            GEORGE FOLEY, JR.
                                                              UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                                          1
